Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 06/26/2020:
Claim 1 has been examined.
Paragraph [No.] =paragraph, e.g. Para [0005] =paragraph 5; C = column, e.g. c3 = column 3.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines 
1.1	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 11, 16-17 and 19 of U.S. Patent No.: 10733888B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
it is obvious that the narrower combination of method/system//computer program product claims  1-2, 8, 11, 16-17 and 19 of U.S. Patent No.: 10733888B2 covers the broader method claim 1 of the instant application. 
1.2	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 14 and 16 of U.S. Patent No.: 10083609B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
it is obvious that the narrower combination of method/system//computer program product claims  1, 10, 14 and 16 of U.S. Patent No.: 10083609B2 covers the broader method claim 1 of the instant application. 
1.3	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 12-13 and 17-18 of U.S. Patent No.: 9691275B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
it is obvious that the narrower combination of method/system//computer program product claims  1-2, 7-8, 12-13 and 17-18 of U.S. Patent No.: 9691275B2 covers the broader method claim 1 of the instant application. 

Allowable Subject Matter
1.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under the nonstatutory double patenting, set forth in this Office action.


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662